Citation Nr: 1513516	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  07-24 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for a sinus condition, to include allergic rhinitis (claimed as sinusitis).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active duty service from June 1977 to April 1983. This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the RO in Muskogee, Oklahoma. In March 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.   

In May 2012 and March 2013, the Board remanded this matter for additional development. In light of the prior remand, the Board will recharacterize the issue to include allergic rhinitis (as reflected on the title page). See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the previous, March 2013, remand, the Board instructed the AOJ to obtain an addendum opinion regarding the etiology of the Veteran's claimed sinus condition. While the AOJ did obtain an addendum opinion regarding etiology, the opinion that was offered was inadequate. To that end, in the June 2013 VA examination addendum, the physician reasserted that there was no evidence of chronic sinusitis. The physician noted that previous examination showed no evidence of any chronic "sinus" condition and opined, again, that it was less likely than not that sinusitis was causally or etiologically related to the Veteran's period of service, specifically since chronic sinusitis was not present. However, the Board notes that the examiner was asked to offer opinion as to whether the Veteran's current allergic rhinitis at least as likely as not (50 percent or greater likelihood) had its onset in service or was otherwise related to the Veteran's active service.  

To reiterate, on the January 1977 entrance examination, the Veteran denied a history of hay fever and ear, nose or throat trouble.  The clinical evaluation of the nose, sinuses, mouth and throat was normal.  Service treatment records reflect diagnoses of hay fever.  A March 1983 entry noted allergies-hay fever and sinusitis.  An April 1983 entry noted a history of hay fever.  The Veteran reported a complaint of hay fever in May 1983. Post-service treatment records reflect assessments of rhinitis.  An April 2004 VA treatment record documents an assessment of allergic rhinitis/ sinusitis.  A January 2006 VA medical record noted an assessment of allergic rhinitis with likely early sinusitis.  A VA allergy clinic treatment record dated in September 2006 reflects an assessment of rhinosinusitis.  A VA treatment record dated in May 2009 noted an assessment of chronic rhinitis.  The July 2012 report of VA examination reflects a diagnosis of allergic rhinitis. The VA examiner commented that, at the present time, the Veteran provided a history of mild allergic rhinitis under what appeared to be adequate control with cetirizine.  

Given the inadequacy of the addendum, an additional addendum opinion is needed to cure this deficiency. See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

Accordingly, the case is REMANDED for the following action:

1. The AOJ should return the Veteran's claim file to an appropriate VA examiner in order to obtain an opinion as to the nature and likely etiology of his sinus condition, specifically to include allergic rhinitis (claimed as sinusitis). If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken. 

After thoroughly reviewing the record, to include the July 2012 VA examination report and July 2012 and June 2013 addendums, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) the claimed allergic rhinitis had its onset in service or was otherwise related to the Veteran's active service.

The examiner must provide a complete rationale for all the findings and opinions.  

2. After completing all indicated development, the AOJ should readjudicate claim remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, this case should be returned to the Board for the purpose of appellate disposition. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


